Citation Nr: 0322421	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  98-14 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The appellant had active service as a member of the Army 
National Guard from September 1990 to July 1991 (including 
while mobilized from October 1990 to June 1991 in Southwest 
Asia in support of Operation Desert Shield/Storm).  Prior and 
subsequent to that period of active service, he was a member 
of the Army National Guard (apparently beginning in November 
1967 and including an unverified period of active duty for 
training (ACDUTRA) in 1968).  From the record, it appears 
that the veteran has been called to active duty again, and 
may still be on active duty, but it is clear that the veteran 
is claiming this injury occurred during his October 1990 to 
June 1991 period of active service.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from October 1997 and January 1998 rating 
decisions by the Montgomery, Alabama, Regional Office (RO), 
which denied service connection for a low back disability on 
the grounds that the claim was not well grounded.  This claim 
was remanded in December 2000 for further development.  That 
development having been completed, these claims now return 
before the Board.


FINDINGS OF FACT

The overwhelming weight of evidence received indicates that 
the veteran's back pathology existed prior to active service 
and was not permanently made worse by active service.


CONCLUSION OF LAW

The veteran's pre-service back disorder was not aggravated by 
active service.  38 U.S.C.A. §§  1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed October 1997 and 
January 1998 rating actions, and were provided a Statement of 
the Case dated September 1998, and two Supplemental 
Statements of the Case dated December 2002 and April 2003, as 
well as a Board Remand dated December 2000.  These documents 
provided notification of the information and medical evidence 
necessary to substantiate this claim.  The RO sent the 
veteran a letter in June 2003, explaining the veteran's 
rights under the VCAA.  The RO has also made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  The veteran had a hearing at the RO in October 
2002.  The veteran has been afforded examinations during the 
course of this claim, dated August 1995 and October 2002.  
Thus, under the circumstances in this case, VA has satisfied 
its duties to notify and assist the veteran, and adjudication 
of this appeal poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
There is no indication that there is additional evidence that 
should or could be obtained prior to adjudicating this claim.  
Thus, as the veteran has been given specific notice as to 
which party will get which evidence, and as all the evidence 
has been obtained, the Board can proceed.  See Quartucccio v. 
Principi, 16 Vet. App. 183 (2002).


The Facts

Records from July 1981 indicate that the veteran injured his 
back at work when a bar he was pulling on slipped.  A record 
from January 1982 indicates that the veteran further injured 
his back by lifting a piece of machinery the wrong way.  
Outpatient treatment records from February through April 1982 
indicate that the veteran was diagnosed with a lumbar strain, 
and placed on bedrest.  The veteran was also given exercises.  
In April 1982, he was found to be asymptomatic.

Periodic service examination reports dated August 1985 and 
September 1990 do not note any back problems, nor does an 
April 1991 redeployment examination.  A September 1990 report 
of medical history notes that the veteran reported recurrent 
back pain secondary to an injury at work.  In an April 1991 
report of medical history, the veteran indicated that he had 
no injury during "Middle East Operation" and was in good 
health.  Specifically, he did not note any back problems.  A 
September 1993 service examination notes that the veteran had 
a questionable herniated disc or a protruding disc of L5-L6.

Service personnel records from 1992 through 1996 indicate 
that the veteran was on a severely restricted profile during 
that time that included no running, jumping, or strenuous 
exercise of any kind.

Private medical notes dated 1992 through 1996 indicate that 
the veteran was seen numerous times during that period for 
treatment of his back pain.  An MRI from that time period 
noted a herniated disc at L5-S1, and noted that the veteran 
was status post percutaneous discectomy with no relief of 
symptoms.

A September 1992 report of consultation indicates that the 
veteran was seen for low back pain and bilateral leg pain.  
This record notes that the veteran experienced the 
spontaneous onset of pain in his low back about eight months 
previously, in January 1992.  Since that time, the veteran 
reported developing radiation of pain down the back of both 
thighs to the level of the knees.  It was noted that the 
veteran worked as a millwright at the State Docks and did a 
lot of heavy work.  Examination of the back revealed no 
tenderness or muscle spasm.  Range of motion of the 
lumbosacral spine was limited to 20% of normal due to pain in 
the low back with that degree of motion.  Straight leg 
raising test was negative bilaterally but showed very tight 
hamstrings bilaterally.  Neurological examination revealed no 
sensory loss or motor loss.  There was weakness of the ankle 
jerk on the right compared to the left.  X-rays taken in 
August 1992 showed a small central disc herniation at L4-L5.  
The canal was slightly narrowed at that level on a congenital 
basis.  The superimposed disc protrusion produced a moderate 
canal and lateral recess stenosis.  At L5-S1 there was a 
small to moderate central and right disc protrusion which was 
consistent with a small herniation.  This was touching and 
minimally displaced the right S-1 nerve root.  Facet joints 
were normal.  The examination diagnosed the veteran with 
chronic low back strain syndrome, bulging disc, L4 to L5, and 
possible herniated disc, L5-S1.  It was recommended that the 
veteran start treatment for his low back strain.

August 1994 records indicate that the veteran underwent a 
percutaneous discectomy at the L-5 S-1 level early that 
month.  Two weeks after his surgery, it was noted that he was 
asymptomatic, and was going to be allowed to return to work 
in two weeks.  In November 1994, an MRI revealed a large 
right posterolateral disc herniation at L5-S1 which appeared 
to be impinging upon and posteriorly displacing the right S1 
nerve root.  In December 1994, the veteran underwent a lumbar 
laminectomy, with disc excision of L5-S2 on the right, due to 
a herniated disc on the right.

An August 1995 X-ray reported noted that early degenerative 
changes of the lumbar intervertebral discs were suggested.

The veteran had a VA examination in August 1995.  At that 
time, the veteran reported the onset of his back problems in 
1985, secondary to an on the job lifting injury while working 
at the State docks.  He reported intermittent episodes of low 
back pain since that time, with the pain occurring at least 
once yearly.  He reported that he continued to have recurring 
episodes of back pain while on active duty.  It was noted 
that in August 1994, he underwent a percutaneous discectomy 
at the L5-S1 level, and eventually required a lumbar 
laminectomy with excision of L5-S1 disc on the right in 
December of 1994.  He reported doing well overall after this 
surgery, though he had some residual soreness of the back, 
and was careful with his bending and lifting type activities.  
He reported some residual numbness along the lateral aspect 
of the right calf region.  It was noted that he worked as a 
maintenance supervisor.

Examination of the back revealed that he was able to stand 
erect.  There was a well-healed surgical scar.  No muscle 
spasm or tenderness was noted.  Range of motion of the lumbar 
spine was 65 degrees of flexion, 20 degrees of extension.  He 
had mild discomfort on extreme ranges of motion.  Sitting 
straight leg-raising examination was negative.  He was able 
to heel and toe walk and was able to squat and rise again.  
Reflexes were 2+ at the knees and the left ankle.  He was 
unable to obtain a right ankle jerk.  Sensation was intact in 
the lower extremities.  The veteran was diagnosed with status 
post lumbar laminectomy with excision of the right L5-S1 
herniated nucleus pulposus.

Many letters from those who served with the veteran have been 
submitted by the veteran.  Most of the veterans who wrote 
those letters indicated that they witnessed the veteran 
performing heavy labor operations.  Most of these letters 
also recall the veteran having problems with his back, but 
they do not point to any specific injury they recall the 
veteran incurring on active duty.  One letter, dated March 
1997 does indicate that the writer specifically recalled the 
veteran straining his back during the lifting and movement of 
lumber from its storage area to a floor site.  He recalls 
that the veteran was examined, treated, and returned to duty.  
Some of these letters also indicate generally that the 
writers recalled the veteran receiving treatment for his 
back, and returning to duty.

A letter from a private physician dated January 2001 
indicates that the veteran reported that he continued to have 
some mild difficulties with his back, and had a permanent 
overall impairment of 10%.  The examiner indicated that the 
veteran had a diagnosis of degenerative joint disease and 
degenerative disc disease of the lumbar spine status post 
herniated disc.  It was recommended that the veteran be 
careful in the future with heavy work.

The veteran had a hearing at the RO in October 2002.  The 
transcript of that hearing indicates that the veteran 
reported that he had attempted to find his medical records 
from his reserve service, from October 1990 to June 1991, but 
was told they had been misshipped, and would apparently not 
be returned to the U.S.  The veteran reported that the first 
time he injured his back was in 1982, when lifting heavy 
things at work.  He indicated that at that time he was told 
he had a strained back, and was given medication and excused 
from work for a week.  The veteran indicated that since he 
injured his back, his problems with his back have come and 
gone.  The veteran reported that he reinjured his back in 
service three or four times at least.  He reported performing 
a lot of heavy physical labor in service.  He said that when 
he returned from active duty, his back was just sore, but he 
indicated that the longer he stayed home, the worse he got, 
and that he sought medical treatment in 1992, which continued 
through an operation in 1994 and 1995.  Since 1995, the 
veteran reported that he has had continuous minor 
difficulties with his back.  The veteran indicated that he 
was still in the National Guard, and was on a permanent 
profile, and was allowed to do an alternate PT test.

The veteran had a VA examination in October 2002.  The report 
of that examination indicates that the examiner reviewed the 
veteran's claims file, to include prior medical records.  
Particularly noted was the January 1982 back injury, as well 
as a notation from September 1982 indicating that the veteran 
had spontaneous onset of pain in the lower back in January 
1992.  Also noted was an August 1994 record indicating a 
three year back history of back pain, and subsequent MRI scan 
which showed a small herniated nucleus pulposus at L4-5 and 
L5-S1.  

The veteran indicated at the present time that he was doing 
"good".  He reported that he still had intermittent 
episodes of low back pain, and that his back "lets him 
know" when he is "doing something stupid."  He reported 
still working at the State Docks as a supervisor, and that he 
was no longer was required to do any heavy lifting.  He was 
still bothered by extended periods of sitting.  He could 
stand and walk without particular problems.  There was no 
radiation of pain into the leg.  He still had a tingling 
sensation in the right lateral calf region.  There was no 
loss of bowel or bladder control noted.

Upon examination, there was a well-healed surgical scar in 
the midline and lower back region.  The veteran was diagnosed 
with a history of chronic, recurrent low back pain, status 
post lumbar laminectomy with excision of the right L5-S1 
herniated nucleolus pulposus.  The examiner indicated that 
there was only slight pain on range of motion testing.

The examiner opined that, based upon the veteran's history 
and a review of the medical records, he thought that there 
was a reasonable medical probability that the onset of the 
veteran's problems began back in the 1980s, secondary to an 
injury while working on the State Docks.  He opined that it 
is within a reasonable degree of medical certainty that the 
veteran's current low back condition pre-existed his Persian 
Gulf active service.

The examiner further indicated that it was a possibility that 
the veteran's pre-existing back condition did permanently 
worsen as a result of his service more than the natural 
progression of the underlying disease process, however, he 
did not think this was necessarily a reasonable medical 
certainty, and that any such opinion would be speculative, 
and he could not opine further without resorting to mere 
conjecture.  The examiner noted that there were no medical 
records with any information regarding the veteran's back 
complaints while in the Gulf.  There were letters from fellow 
soldiers who attested to the fact that the veteran had some 
back problems in the service.  The examiner indicated that, 
while he had no reason to doubt such information, there was 
no way he could ascertain that the condition permanently 
worsened as a result of his service in the Gulf without 
resorting to mere conjecture.  Further the examiner indicated 
that there is noted to be a medical documentation in the 
records that the condition worsened to the extent that he 
additional required surgery in 1994 as noted.  It was 
specifically pointed out by the examiner that in the medical 
records of the veteran's surgeon, the veteran's most recent 
episode of back problems began in January 1992 as noted, and 
there was no mention in the veteran's records that this back 
condition was in any way related to the veteran's time in 
service.


The Law

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).

A claimant who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on his entrance examination.  38 
U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  However, the 
presumption of soundness can be rebutted by clear and 
unmistakable evidence that the disorder existed prior to 
entry into service.  Id.

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2002).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a back 
condition.  The Board finds that the evidence of record 
unequivocally indicates that the veteran's back disability 
pre-existed service.  In this regard, the Board notes that 
the veteran has not disputed the facts in the record which 
indicate that the veteran initially injured his back while 
working at the Alabama State Docks in July 1981 and January 
1982.  Although the veteran's September 1990 examination, 
just prior to his deployment from October 1990 to June 1991, 
does not indicate that the veteran had a back disability at 
that time, the veteran's own statements in his hearing 
testimony as well as the evidence of record concerning his on 
the job accidents clearly and unmistakably indicate that the 
veteran's back condition pre-existed service, and was the 
result of on the job injuries sustained in 1981 and 1982.

It appears rather that the veteran is contending that his 
pre-existing back condition was aggravated in service, beyond 
the natural progression of the condition.  However, the Board 
also finds that service connection for the veteran's back 
condition based on aggravation in service is also not 
warranted.  The veteran alleges that some records, showing 
periodic treatment for back complaints, are apparently 
missing from the his claims file.  However, the Board notes 
that in an April 1991 report of medical history the veteran 
indicated that he had no injury during "Middle East 
Operation" and was in good health; further, an April 1991 
report of medical examination did not show any back 
condition.  The Board does not dispute that the veteran may 
have suffered from temporary "flare-ups" of his pre-
existing back condition while on active duty from October 
1990 to June 1991, as noted in several statements he 
submitted from those who served with him.  However, there is 
no evidence of record to indicate that his pre-existing back 
condition was permanently aggravated beyond its natural 
progression due to service.  In this regard, the Board notes 
particularly the veteran's own statement in April 1991 that 
he had no injury during "Middle East Operation[s]", as well 
as the opinion contained in an October 2002 VA examination, 
in which the examiner indicated that there was no way he 
could ascertain that the veteran's back condition permanently 
worsened as a result of his service in the Gulf without 
resorting to mere conjecture, and also private medical 
records that appear to trace the veteran's back problems to 
his January 1982 on the job accident, and to a September 1992 
private report of consultation which indicated that the 
veteran experienced the spontaneous onset of pain in his low 
back about eight months previously, in January 1992, well 
after the veteran's separation from service.

It is considered significant that it appears the first sign 
of disc pathology, and the first mention thereof is in 1992, 
some months after the active service had been completed.  
This is consistent with the conclusion that the back 
pathology underwent no increase during active service, but 
rather was made worse by post-service events.  The Board 
finds therefore, considering all evidence of record, that the 
veteran's back condition pre-existed service, and was not 
permanently aggravated during his period of active service 
from October 1990 to June 1991.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a low back disability 
is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

